Citation Nr: 1007656	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION


The Veteran served on active duty from December 1968 to July 
1971, and from December 1996 to September 1997.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.  In July 2007, 
the Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; impingement syndrome, right shoulder, evaluated as 
10 percent disabling; lymph node follicular hyperplasia 
syndrome, evaluated as noncompensable (0 percent disabling); 
tinnitus, evaluated as 10 percent disabling; malaria, 
evaluated as noncompensable; bilateral hearing loss, 
evaluated as noncompensable; and deviated nasal septum, 
status post septoplasty, evaluated as noncompensable; his 
combined evaluation is 60 percent.  

2.  The Veteran's service-connected disabilities do not 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not 
met; referral for TDIU on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(a) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The Veteran asserts that he is entitled to TDIU.  In 
particular, he asserts that his PTSD symptoms prevent him 
from working, and that they caused him to quit his job at the 
post office.  He states that he began taking sick leave in 
August 2003, until he retired in March 2004.  See Veteran's 
statement (VA Form 646), dated in October 2004.  

In November 2003, the Veteran filed a claim for TDIU.  In May 
2004, the RO denied the claim.  The Veteran has appealed.  

The Veteran's service-connected disabilities are: 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; impingement syndrome, right shoulder, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; lymph node follicular hyperplasia syndrome, 
evaluated as noncompensable (0 percent disabling); malaria, 
evaluated as noncompensable; bilateral hearing loss, 
evaluated as noncompensable; and deviated nasal septum, 
status post septoplasty, evaluated as noncompensable.  His 
combined evaluation is 60 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.  

The Veteran does not currently have a service-connected 
disability that is evaluated as more than 50 percent 
disabling, and his current combined rating is 60 percent.  
See May 2004 rating decision.  Therefore, at no time has the 
Veteran met the minimum schedular requirements for TDIU.  See 
38 C.F.R. § 4.16(a) (2009).  

Given the foregoing, the sole avenue by which the benefit 
sought may be granted is by way of an extraschedular total 
rating based on individual unemployability.  This may be 
assigned in the case of a veteran who fails to meet the 
percentage requirements but who is unemployable by reason of 
service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b) 
(2009).    

Under 38 C.F.R. § 3.321(b)(1), the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service.  

Assignment of a TDIU extraschedular evaluation requires that 
the record reflect some factor that "takes the claimant's 
case outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.  

The evidence is summarized as follows: a "Notification of 
Personnel Action" (PS Form 50) from the Postal Service, 
dated in February 2004, notes, "disability approved," and 
that, "employee will remain on the rolls and will use all of 
his sick leave.  Will process for retirement when sick leave 
has been exhausted."  

VA progress notes, dated in 2003, contain global assessment 
of functioning (GAF) scores ranging between 44 and 55, which 
is evidence of serious to moderate symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  
There are no GAF scores of record dated after 2003.  VA 
progress notes, dated between 2003 and 2004, show ongoing 
treatment for psychiatric symptoms, to include the use of 
medication.  They contain multiple notations pertaining to 
the Veteran's employment with the Postal Service.  Overall, 
these notes show that the Veteran reported that he had a 20-
year history of being harassed at work by the same person, 
with recent sexual harassment, and he complained that his 
supervisors had not helped him.  An August 2003 report 
indicates that the Veteran reported that he was filing for 
retirement, and that his job was "too stressful for him 
there and to continue working there would have been 
intolerable."  Other reports show that he complained that 
the man who was harassing him had parked near his house.  A 
February 2004 report notes, "He may start working again to 
keep busy."  VA progress notes, dated in 2005 and 
thereafter, show only sporadic treatment for psychiatric 
symptoms.  See e.g., September 2008 report (noting that his 
next appointment for management of psychiatric symptoms was 
in six months).  

A statement from a VA physician, K.B., M.D., dated in June 
2003, shows that the physician noted that the Veteran had 
received ongoing treatment for PTSD symptoms, which included 
insomnia, recurrent distressing recollections and nightmares, 
hyperarousal, anxiety, depression, irritability, and 
decreased memory.  The diagnoses were PTSD, and major 
depressive disorder.  The physician noted that the Veteran 
demonstrates significant disability from his symptoms, that 
his ability to recover is questionable, and that the 
physician "supported his request for disability 
retirement."  

A VA examination report, dated in December 2003, shows that 
the Veteran reported that he had left his postal service job 
in August 2003, "after many years of work which he 
enjoyed."  He complained of symptoms that included 
agoraphobia, difficulty sleeping, nightmares two to three 
times per week, depression, irritability, and social 
withdrawal.  The report noted that there was no history or 
current evidence of psychosis, that speech was normal, and 
that his associations were coherent and relevant.  The Axis I 
diagnosis was PTSD with prominent depressive features.  The 
Axis V diagnosis was a GAF score of 55.  This GAF score is 
evidence of moderate symptoms.  QRDC DSM-IV at 47.  

The Board has reviewed the entirety of the disability 
picture, but finds that it is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria.  There is no medical evidence of record 
as to the Veteran's service-connected disabilities, other 
than PTSD, which implicates the relevant criteria, and these 
disabilities will not be further discussed.  As for PTSD, the 
evidence shows that the Veteran voluntarily retired from a 
full-time position with the Postal Service after over 30 
years of employment, at which time he alleged that he was 
being sexually harassed.  He has reported anxiety over that 
situation.  Overall, the medical evidence shows a history of 
frequent treatment for control of psychiatric symptoms 
through 2003, with far less treatment after 2004, and no 
hospitalizations for this disability.  There are no findings 
to show such severe symptoms as hallucinations, psychotic 
behavior, suicidal or homicidal ideation, or speech 
impairment.  Although the Board has considered the June 2003 
statement from Dr. K.B., its probative value is limited by 
the fact that is over six years old, and it does not 
sufficiently implicate the criteria at 38 C.F.R. § 
3.321(b)(1), especially when viewed in the context of the 
more recent medical evidence.  In summary, neither frequent 
hospitalization nor marked interference with employment due 
to the Veteran's service-connected disabilities is 
demonstrated, nor is there any other evidence that these 
conditions involve such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Given the foregoing, the Board finds no basis 
for referral for consideration of an extraschedular rating.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim , such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in November 2003 and April 2009.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records, relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  Although the Veteran has not 
been afforded an examination, and an opinion has not been 
obtained, the sole issue in this case is whether referral for 
an extraschedular rating is warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  This regulation places the referral 
issue within the purview of the Board to such a degree that 
no further development is required.  See 38 C.F.R. § 3.159(d) 
(2009).  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).





ORDER

The appeal is denied.


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


